date cc ita b02 ebcleverdon conex-137857-05 uil internal_revenue_service number info release date the honorable david obey u s house of representatives washington dc dear mr obey this letter responds to your inquiry dated date on behalf of your constituent -- ----------------------------- -------------------wrote that mileage reimbursements he receives when he volunteers as a driver for a charitable_organization are taxable to the extent the reimbursement exceeds cents per mile i hope the following general information is helpful under the tax laws ------------------ generally can exclude from income only those reimbursements that cover expenses he can otherwise deduct a charitable_contribution_deduction is allowed for the out-of-pocket expenses of using an automobile such as gas and oil to perform donated services however such fixed costs as depreciation lease payments insurance maintenance and repairs and license and registration fees generally may not be deducted as charitable_contributions when an individual uses an automobile for business purposes however the law treats these fixed costs as deductible business_expenses the mileage rate for the charitable use of a passenger_automobile is cents per mile up from cents per mile before this rate set by the congress is designed to reflect only the expenses that are deductible as charitable_contributions and therefore it is lower than the business standard mileage rate which reflects the fixed costs mentioned above again i hope this information is helpful if you have any additional questions please contact me or ----------------------- identification_number ------------- at -------------------------- ------- sincerely robert m brown associate chief_counsel income_tax and accounting
